Exhibit 12 CENTERPOINT ENERGY RESOURCES CORP. AND SUBSIDIARIES (AN INDIRECT WHOLLY OWNED SUBSIDIARY OF CENTERPOINT ENERGY, INC.) COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Six Months Ended June 30, 2007 2008 Net Income $ 161 $ 186 Income taxes 95 116 Capitalized interest (10 ) (3 ) 246 299 Fixed charges, as defined: Interest 84 97 Capitalized interest 10 3 Interest component of rentals charged to operating income 7 6 Total fixed charges 101 106 Earnings, as defined $ 347 $ 405 Ratio of earnings to fixed charges 3.44 3.82
